Mr. Justice Compton delivered the opinion of the Court. This was an action of assumpsit brought by Wassell against Mrs. Trapnall, for money had and received — being money received by her, arising from the rent of certain premises, situate in the city of Little Rock. The judgment in the court below was for Wassell, to reverse which Mrs. Trapnall prosecutes this writ of error. It was decided by this court, in Watkins et al. vs. Wassell, 20 Ark. 410, that Wassell was not entitled to the rents for the receipt of which by Mrs. Trapnall, she is sought to be held liable in this action. See the opinion in that case at page 417, et seq., for the law and facts in this. The judgment must be reversed and the cause remanded.